Citation Nr: 9904783	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  93-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran retired in December 1991 after more than twenty 
years of active military service.
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD.  In February 1995, the 
Board remanded the case to the RO for additional development.  
To the extent possible, that development has been completed 
by the RO, and the case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active military service.

2.  The veteran does not have a current diagnosis of PTSD and 
stressors associated with a diagnosis in 1992 have not been 
verified.  

3.  No other innocently acquired psychiatric disorder has 
currently been diagnosed.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.301, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a psychiatric disorder, to 
include PTSD, is plausible and capable of substantiation and 
is therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  As a result, the VA has a duty to assist the 
veteran in developing facts which are pertinent to the claim.  
See 38 U.S.C.A. § 5107(a).  As will be discussed, the Board 
finds that all relevant facts have been properly developed to 
the extent possible and no further action by VA is warranted.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Service connection for PTSD requires the following 
three elements: [1] medical evidence establishing a clear 
diagnosis of the disorder; [2] credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
[3] a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 
137 (1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and his alleged stressor is combat related, then 
the veteran's lay testimony or statement is accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).

The service medical records show treatment for alcohol 
dependence.  The separation examination report of August 1991 
notes the veteran's complaints of depression and excessive 
worry, but further notes that he denied nervousness.  No 
psychiatric diagnosis was rendered.  

The veteran claimed service connection for a nervous 
condition and was afforded a psychiatric examination by the 
VA in February 1992.  He related current psychiatric 
difficulties to an October 1985 incident when he was a tank 
commander at Fort Carson, Colorado, and the driver lost 
control in snow and ice.  The veteran was concerned that they 
might roll and die.  He also stated that there were two other 
very traumatic experiences seeing tanks roll on commanders 
and crush them to death.  The diagnosis was PTSD, based on 
the veteran's own account of stressful incidents in service.  

On the other hand, during a more recent VA examination in 
September 1997 pursuant to the Board's remand, the examiner 
concluded that the veteran did not suffer from PTSD even 
considering his experiences as a tank commander because he 
did not have continued symptomatology related to PTSD and was 
doing fairly well with his life and did not have any 
continued psychiatric difficulties.  The veteran's claims 
folder was carefully reviewed.  The only Axis I diagnosis was 
alcohol dependence in full remission.  

Thus, the veteran has a clear but currently unsupported PTSD 
diagnosis.  Although his claim was well grounded based on the 
1991 PTSD diagnosis, the evidence as a whole does not support 
the diagnosis currently.  The VA examiner who conducted the 
September 1997 examination had the benefit of a comprehensive 
review of the veteran's records and considered the stressful 
incidents reported by the veteran in service.  The physician 
concluded, however, that a PTSD diagnosis was not supportable 
based on all the evidence.  Service connection may not be 
granted in the absence of a current disability.  (Alcohol 
dependence is not a disability for which VA compensation may 
be paid and the veteran does not contend he should be service 
connected for the disorder.  See Barela v. West, 11 Vet. 
App. 280 (1998)).

Even assuming for discussion purposes that the veteran had a 
current PTSD diagnosis, the record does not provide 
sufficient corroboration of the claimed stressors.  
Initially, the evidence does not demonstrate that the veteran 
engaged in combat with the enemy, nor has he alleged that any 
of his claimed in-service stressors are combat related.  
Therefore, independent corroboration of the stressors 
reported by the veteran would be necessary to support his 
PTSD claim.

None of the stressful incidents reported by the veteran, 
however, has been verified and it does not appear that the 
incident purportedly involving the veteran is capable of 
verification.  During his examination of February 1992, the 
veteran related most of his psychiatric difficulties to that 
incident that occurred in October 1985 at Fort Carson, 
Colorado, when he said the tank he commanded went wildly out 
of control and that though that he would die.  As to the two 
other traumatic incidents in which he said that he witnessed 
the deaths of tank commanders no further details were 
provided by the veteran.

Subsequently, despite requests for further information, the 
veteran has not provided specific details with regard to any 
of these alleged incidents.  In a letter of July 1992, the RO 
requested the veteran to provide specific details of these 
events.  The veteran did not respond to that request.  
Pursuant to the Board's remand of February 1995, the veteran 
was afforded an additional opportunity to provide the 
necessary information concerning the details of the claimed 
in-service stressors.  Again, however, the veteran failed to 
respond. 

The Board has considered the argument by the veteran's 
representative that additional development is required to 
verify the veteran's claimed stressors.
The Board concludes that no further development is required.  
See Fossie v. West, 12 Vet. App. 1, 6-7 (1998) (holding no 
duty to assist where veteran's statements concerning in-
service stressors were too vague to refer to the United 
States & Joint Services Environmental Support Group (ESG)).  
The Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Woods v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, in light of the veteran's failure 
to respond to the VA's efforts to assist him with the factual 
development of his claim, VA has satisfied its 
responsibilities to assist the veteran in connection with the 
current claim.  

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, any diagnosis of PTSD cannot be 
considered reliable.  "Just because a physician or other 
health care professional accepted the veteran's description 
of his Vietnam experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean that the BVA 
was required to grant service connection for PTSD."  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  " The BVA [is] 
not bound to accept the appellant's uncorroborated account of 
his Vietnam experiences...."  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood, 1 Vet. App. at 192.  The veteran 
is not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Hence, the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
in particular PTSD, must be denied.  The Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990). 








ORDER

Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

